                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CHRISTOPHER A. GROVER,

       Plaintiff,
                                                      Case No. 20-cv-1137-bbc
  v.

SOLE DEFENDANT, UNITED STATES,
L.C.O. FEDERAL TRIBAL CLINIC, and DR.
JEFF HOLMGREN,

       Defendants.


                             JUDGMENT IN A CIVIL CASE


       IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this case.




       /s/                                               6/23/2021
       Peter Oppeneer, Clerk of Court                           Date
